internal_revenue_service number release date index number --------------------- --------------------------------------- ---------------------------- ------------------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to intl br05 plr-131158-09 date august taxpayer applicant tax_year a day b country a day c date d date e date f firm currency x currency y dear ------------ ---------------------------- -------------------------- ---------------------------------------------- --------------- ------------ ------------------ -------------- ----------------------- ----------------------- --------------- ------ -------------- this letter responds to a request for an extension of time under sec_301_9100-1 through of the procedure and administration regulations for the taxpayer to file a signed duplicate copy of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office this request was made in accordance with sec_301_9100-3 facts the taxpayer is a u s_corporation the taxpayer uses the accrual_method of accounting and maintains its books_and_records using a tax_year ending on day b the taxpayer owns of the stock of the applicant the applicant is an entity formed under the laws of country a as a partnership and it has elected to be treated as a corporation for u s tax purposes the applicant uses the accrual_method of accounting and maintains its books_and_records using a tax_year ending on day c plr-131158-09 the applicant is a holding_company that conducts most of its transactions in currency y with the taxpayer and other foreign affiliates of the taxpayer the applicant represents that it currently uses currency x as its functional_currency on date d the taxpayer engaged the firm to prepare a form_3115 to change applicant’s functional_currency from currency x to currency y form in addition to the form_3115 the taxpayer engaged the firm to prepare another automatic change form_3115 with respect to the same taxable_year but relating to a different type of change_of_accounting_method form the firm instructed the taxpayer that it must file both forms with its e-filed form_1120 and that the taxpayer must mail a paper copy of both forms to the irs national_office on date e the taxpayer electronically filed its consolidated federal_income_tax return for tax_year a the taxpayer attached forms with respect to form_3115 and form_3115 to its electronically filed return the taxpayer’s director of global income_tax compliance the tax director instructed an employee of the taxpayer the employee to submit a signed copy of both forms to the irs national_office the employee timely submitted a signed copy of form_3115 to the irs national_office the employee however did not timely file a signed copy of form_3115 with the irs national_office because the employee mistakenly assumed that the firm had submitted form_3115 on date f the tax director asked the employee to confirm that signed duplicate copies of both forms had been mailed to the irs national_office the employee confirmed that form_3115 had been mailed the irs national_office but that he did not mail form_3115 to the irs national_office because he understood that the firm had submitted the signed copy of that form to the irs national_office shortly thereafter the firm confirmed that it had not mailed a signed copy of form_3115 to the irs national_office law revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and plr-131158-09 no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 sets forth the conditions that must be satisfied to obtain an extension of time to make a regulatory election when such election is not eligible for an automatic_extension pursuant to sec_301_9100-2 sec_301_9100-3 provides that requests for such relief will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the internal_revenue_code the code at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief in this regard if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief unless the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight plr-131158-09 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money in addition sec_301_9100-3 states that if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 of the code before the taxpayer’s receipt of a ruling granting relief analysis based solely on the facts and representations submitted including affidavits we conclude that the taxpayer satisfies the requirements of sec_301_9100-1 and sec_301_9100-3 we find that the taxpayer acted reasonably and in good_faith and that the position of the government will not be prejudiced by granting the taxpayer’s request for an extension of time to make a regulatory election we find that the taxpayer acted reasonably and in good_faith pursuant to sec_301_9100-3 because the taxpayer represents that as of the date that it filed this ruling_request the irs had not contacted it with respect to the failure_to_file a signed copy of form_3115 with the irs national_office furthermore based upon the facts and representations of the taxpayer we do not find that the taxpayer is deemed to have not acted reasonably and in good_faith pursuant to sec_301_9100-3 the taxpayer represents that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the code rather the taxpayer seeks to change from one permissible method_of_accounting to another permissible method_of_accounting in addition we find that the taxpayer did not intentionally fail to file the form_3115 after being fully informed of the tax consequences of an election to change the applicant’s functional_currency the taxpayer did not file a signed copy of form_3115 with the irs national_office because it mistakenly understood that the firm would file the signed copy on its behalf the taxpayer represents that it has otherwise complied with requirements for a change in the functional_currency of the applicant pursuant to sec_985 plr-131158-09 and regulations thereunder furthermore the taxpayer attached form_3115 to its electronically filed return for tax_year a furthermore the taxpayer has not changed its position on the basis of subsequent facts the taxpayer filed the original form_3115 with its timely filed consolidated federal_income_tax return this request seeks to complete technical filing_requirements prescribed by revproc_2008_52 because this request is consistent with the form_3115 filed with the taxpayer’s federal_income_tax return for tax_year a we find that the taxpayer’s request does not seek to change its position on the basis of subsequent facts finally we find that the interests of the government will not be prejudice by granting the relief requested by the taxpayer the taxpayer represents that the granting of relief will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer would have had if the application had been timely made further the taxpayer represents that the statute_of_limitations on assessment under sec_6501 of the code with respect to tax_year a has not expired conclusion accordingly an extension of time is hereby granted for the taxpayer to file the necessary copy of form_3115 with the irs national_office the taxpayer submitted a signed copy of form_3115 along with this request for an extension of time that signed copy of form_3115 is hereby accepted as being timely filed with the irs national_office pursuant to the extension of time granted by this ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore we express no opinion as to whether the taxpayer is qualified to file the form_3115 under revproc_2008_52 or whether the requested change in accounting_method described above meets the requirements of the revenue_procedure this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-131158-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely mark e erwin senior technical reviewer branch international
